ORDER

PER CURIAM.
Appellant Michael Hutson (“Hutson”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) denying him compensation from the Second Injury Fund (“SIF”) for permanent partial disability benefits. The Commission found that Hutson’s resulting disability from his preexisting shoulder injury was 5%, which is less than the 15% of a major extremity needed to trigger SIF liability. On appeal, Hutson claims that the Commission’s decision is not supported by sufficient competent evidence in the record because a medical opinion from 1991 estimating Hutson’s preexisting right shoulder injury at 25% permanent partial disability was unrebutted.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(4).